DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
	The phrase “an approximate width W'” described in paragraph [0058] in the specification does not show in the Figure(s).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD OF MAKING A SHIELDED INDUCTOR--.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
	Re. claim 1: The phrase “the first side cover including a tab” as recited in line 14 appears to be --the first side cover including a first tab--.
	Re. claim 2: The phrase “the second side cover including a tab” as recited in line 3 appears to be --the second side cover including a second tab--.
	Re. claim 4: The phrase “wherein the insulating is applied” as recited in line 1 appears to be --wherein the insulating layer is applied--.
	Re. claim 12: The phrase “the length of the extensions extending along the outer surfaces” as recited in line 3 appears to be --a length of the extensions extending along the outer surfaces--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The phrase “wherein the top cover portion is sized so that it covers less than an entirety of the top surface of the core body” as recited in lines 1-3 do not describe in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Re. claim 12: The phrase “the side covers” as recited in line 1 lacks antecedent basis.
	Re. claim 13: The phrase “shield fits closely against outer surfaces of the core body” as recited in lines 2 and 3 renders the claim vague and indefinite. It is unclear as to what the “closely against” is meant. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US PAT. 4,427,961) in view of Shuying (CN-202948830 U).
	Suzuki teaches a process of making a shielded inductor, comprising the steps of: providing a conductive coil (such that a winding portion 24 is a portion where the coil is wound as shown in Fig. 3, col. 3, lines 39-47) having a first lead and a second lead (such that a lead wire 23, col. 3, lines 44-57) in electrical communication with the coil; forming an inductor core body (18, 19, where the core 18 is covered the coil winding portion as shown in Fig. 3) surrounding the conductive coil and at least portions of the 
	In addition, Suzuki also teaches an insulating pad (such as insulating layer) as shown in Fig. 3. However, Suzuki silent the shield formed of a conductive and an insulating layer positioned so as to be in direct contact with an inner surface of the shield and in direct contact with the core body when the shield is attached to the core body. Shuying teaches an electrical device having a magnetic shielding shell (8, 9) including an insulating layer (6) positioned so as to be in direct contact with an inner surface of the magnetic shielding shell and in direct contact with a core body (2) when the magnetic shielding shell is attached to the core body as shown in Fig. 1 (see also abstract) so that the insulating layer provides electrical isolation between the magnetic shielding shell and the core body. Therefore, it would have been obvious to one of 
	Re. claim 2: Suzuki also teaches that the second side cover includes a second tab (13) as shown in Fig. 5, wherein the second side cover extends along the second side of the core body and the tab of the second side cover extends beneath at least a portion of the bottom surface of the core body as shown in Figs. 3-5.
	Re. claim 3: Suzuki also teaches that that the insulating layer (6) is provided as a coating on at least a portion of the inner surface of the shield as shown in Fig. 1.
	Re. claims 4 and 9: Suzuki also teaches that that the insulating layer (6) is applied to at least a portion of the outer surface of the core body, inherently, prior to covering the core body with the shield as shown in Fig. 1.
	Re. claim 6: Suzuki also teaches that the first tab is bent so as to be positioned along the bottom surface of the core body as shown in Figs. 3-5.
	Re. claim 7: Suzuki also teaches that a third extension extending from the top cover portion (15) and a fourth extension (not shown) extending from the top cover portion are provided, wherein the third extension and the fourth extension are respectively extended along the front side and the back side of the core body as shown in Figs. 3 and 4, wherein the third extension and the fourth extension do not cover areas 
	Re. claim 8 Suzuki, modified by Shuying, silent an insulating tape for the insulating layer. At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the insulating material as recited in the claimed invention because Applicant has not disclosed that the insulating tape as recited in the claimed invention provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Shuying because the insulating tape as recited in the claimed invention would perform equally well such as providing an electrical isolation between the shield and the core in Shuying. Therefore, it would have been an obvious matter of design choice to modify the insulating material of Shuying to obtain the invention as specified in claim 8.
	Re. claim 10: Suzuki also teaches, as best understood in view of the rejections under 112 first paragraphs, that the top cover portion is sized so that the top cover portion having a hole at a center of the top cover portion covers less than an entirety of the top surface of the core body as shown in Figs. 3 and 4.
	Re. claim 11: Suzuki also teaches that the top cover portion is sized so that the top cover extends beyond at least one edge of the top surface of the core body as shown in Figs. 3 and 4.
	Re. claim 12: Suzuki also teaches that the first side and the second side have a length different than the length of the extensions of the front side and the back side as shown in Figs. 3 and 4.
	Re. claim 13: Suzuki also teaches that the shield is sized and shaped so that the shield fits closely against outer surfaces of the core body as shown in Figs. 3 and 4.

	Re. claim 15: Suzuki also teaches that the insulating layer is positioned so as to electrically isolate the shield from the core body as shown in Fig. 1.
	Re. claim 16: Suzuki also teaches that the insulating layer is, inherently, applied to the inner surface of the shield prior to covering the core body with the shield as shown in Fig. 1.
	Re. claim 17: Suzuki also teaches that the insulating layer has an adhesive property so that the shield and the core are attached as shown in Fig. 1. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shuying, and further in view of Kitamura et al. (US PAT. 7,713,783).
	Suzuki, modified by Shuying, teaches all limitations as set forth above, but silent how the shield is formed. Kitamura et al. teach a process of making an electrical device including a shield (10) formed by a deep drawing as shown in Figs. 4 and 5 (col. 6, lines 15-19). Therefore, it would have been obvious to one of ordinary skill in the art at the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729